Case 2:16-cv-03714-GW-AGR Document 1642-1 Filed 11/27/19 Page 1 of 8 Page ID
                                #:114829




                        EXHIBIT 1
Case 2:16-cv-03714-GW-AGR Document 1642-1 Filed 11/27/19 Page 2 of 8 Page ID
                                #:114830



  1   QUINN EMANUEL URQUHART
        & SULLIVAN, LLP
  2   James R. Asperger (Bar No. 083188)
      jimasperger@quinnemanuel.com
  3   865 S. Figueroa St., 10th Floor
      Los Angeles, California 90017
  4   Telephone: (213) 443-3000
      Facsimile: (213) 443-3100
  5
      Kevin P.B. Johnson (Bar No. 177129)
  6   kevinjohnson@quinnemanuel.com
      Todd M. Briggs (Bar No. 209282)
  7   toddbriggs@quinnemanuel.com
      555 Twin Dolphin Drive, 5th Floor
  8   Redwood Shores, California 94065
      Telephone: (650) 801-5000
  9   Facsimile: (650) 801-5100
 10   Attorneys for Plaintiff The California
      Institute of Technology
 11
      Additional Counsel Listed On Signature
 12   Page
 13
 14
                            UNITED STATES DISTRICT COURT
 15                        CENTRAL DISTRICT OF CALIFORNIA
 16 THE CALIFORNIA INSTITUTE OF                CASE NO. 2:16-cv-3714-GW-AGRx
    TECHNOLOGY, a California
 17 Corporation,
                                               CALTECH’S PROPOSED
 18               Plaintiff,                   VERDICT FORM
 19        vs.
                                               Hon. George H. Wu
 20 BROADCOM LIMITED,                          United States District Court Judge
    BROADCOM CORPORATION,
 21 AVAGO TECHNOLOGIES LIMITED,
    AND APPLE INC.,
 22
            Defendants.
 23
 24
 25
 26
 27
 28
                                                               Case No. 2:16-cv-3714-GW-AGRx
                                                        CALTECH’S PROPOSED VERDICT FORM
Case 2:16-cv-03714-GW-AGR Document 1642-1 Filed 11/27/19 Page 3 of 8 Page ID
                                #:114831



  1        Pursuant to the Court’s Standing Order re: Final Pre-Trial Conferences for Civil
  2 Jury Trials, Local Rule 16, and the parties’ agreed upon schedule for pre-trial
  3 exchanges, Plaintiff California Institute of Technology (“Caltech”) provides its
  4 Proposed Verdict Form (the “Verdict Form”).
  5        Caltech reserves the right to amend or supplement its Verdict Form until trial
  6 in light of any case developments, including, but not limited to, address:           (1)
  7 Defendants’ objections, responses, positions, or proposed revisions to the Verdict
  8 Form or Defendants’ pre-trial disclosures; and (2) any rulings by the Court on Daubert
  9 motions, summary judgment motions, or other pre-trial motions.
 10 DATED: November 4, 2019             Respectfully submitted,
 11
 12                                     By     /s/ James R. Asperger
                                             James R. Asperger
 13
                                             jimasperger@quinnemanuel.com
 14                                          QUINN EMANUEL URQUHART &
                                             SULLIVAN, LLP
 15
                                             865 S. Figueroa St., 10th Floor
 16                                          Los Angeles, California 90017
 17                                          Telephone: (213) 443-3000
                                             Facsimile: (213) 443-3100
 18
 19                                          Attorneys for Plaintiff California
                                             Institute of Technology
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                              -1-                Case No. 2:16-cv-3714-GW-AGRx
                                                          CALTECH’S PROPOSED VERDICT FORM
Case 2:16-cv-03714-GW-AGR Document 1642-1 Filed 11/27/19 Page 4 of 8 Page ID
                                #:114832



  1 I.       INFRINGEMENT
  2 Question 1: Has Caltech proven that it is more likely than not that Defendants
  3 infringed the following claims of the ‘710 Patent?
  4        CLAIM 20
  5        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
  6        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
  7        CLAIM 22
  8        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
  9        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
 10
 11 Question 2: Has Caltech proven that it is more likely than not that Defendants
 12 induced infringement of the following claims of the ‘710 Patent?
 13        CLAIM 20
 14        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
 15        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
 16        CLAIM 22
 17        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
 18        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           -2-                  Case No. 2:16-cv-3714-GW-AGRx
                                                         CALTECH’S PROPOSED VERDICT FORM
Case 2:16-cv-03714-GW-AGR Document 1642-1 Filed 11/27/19 Page 5 of 8 Page ID
                                #:114833



  1 Question 3: Has Caltech proven that it is more likely than not that Defendants
  2 infringed the following claims of the ‘032 Patent?
  3        CLAIM 11
  4        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
  5        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
  6        CLAIM 18
  7        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
  8        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
  9
 10 Question 4: Has Caltech proven that it is more likely than not that Defendants
 11 induced infringement of the following claims of the ‘032 Patent?
 12        CLAIM 11
 13        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
 14        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
 15        CLAIM 18
 16        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
 17        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           -3-                  Case No. 2:16-cv-3714-GW-AGRx
                                                         CALTECH’S PROPOSED VERDICT FORM
Case 2:16-cv-03714-GW-AGR Document 1642-1 Filed 11/27/19 Page 6 of 8 Page ID
                                #:114834



  1
  2 Question 5: Has Caltech proven that it is more likely than not that Defendants
  3 infringed the following claims of the ‘781 Patent?
  4        CLAIM 13
  5        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
  6        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
  7        CLAIM 22
  8        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
  9        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
 10
 11 Question 6: Has Caltech proven that it is more likely than not that Defendants
 12 induced infringement of the following claims of the ‘781 Patent?
 13        CLAIM 13
 14        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
 15        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
 16        CLAIM 22
 17        APPLE:            ____ YES (for Caltech)           ____ NO (for Apple)
 18        BROADCOM:         ____ YES (for Caltech)           ____ NO (for Broadcom)
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           -4-                  Case No. 2:16-cv-3714-GW-AGRx
                                                         CALTECH’S PROPOSED VERDICT FORM
Case 2:16-cv-03714-GW-AGR Document 1642-1 Filed 11/27/19 Page 7 of 8 Page ID
                                #:114835



  1 If you answered yes for one or both Defendants to Questions 1 through 6, please
  2 answer Question 7.
  3
  4 Question 7:     Has Caltech proven that it is more likely than not that the
  5 infringement was willful?
  6        APPLE:           ____ YES (for Caltech)        ____ NO (for Apple)
  7        BROADCOM:        ____ YES (for Caltech)        ____ NO (for Broadcom)
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           -5-              Case No. 2:16-cv-3714-GW-AGRx
                                                     CALTECH’S PROPOSED VERDICT FORM
Case 2:16-cv-03714-GW-AGR Document 1642-1 Filed 11/27/19 Page 8 of 8 Page ID
                                #:114836



  1 II.      DAMAGES
  2 If you answered yes for one or both Defendants to any of Questions 1 through 6,
  3 please answer Question 8.
  4 Question 8: What amount of damages do you award Caltech for each Defendant’s
  5 infringement through ______, 2019?
  6       APPLE:            $_______________________________
  7       BROADCOM:         $_______________________________
  8
  9 PLEASE SIGN AND DATE THIS FORM ON THE LINES PROVIDED
    BELOW
 10
 11
 12   Date                                  Foreperson
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                           -6-              Case No. 2:16-cv-3714-GW-AGRx
                                                     CALTECH’S PROPOSED VERDICT FORM
